Citation Nr: 0912134	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  94-06 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran's active military service extended from December 
1961 to November 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In May 2004, a hearing was held before a Veterans Law Judge, 
who has since left the Board.  The hearing transcript is in 
the record.  The Veteran was notified of his right to have a 
hearing before a currently sitting Veterans Law Judge and he 
declined to have another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 1990, the RO denied the Veteran's claims for 
service connection for hearing loss, for a cyst on the right 
hip, and for a back disability.  The Veteran appealed the 
denial to the Board which denied his claims for service 
connection in February 1991.  

In June 1991, the RO denied the Veteran's claims for service 
connection for hearing loss, a cyst on the right hip, and a 
back disability.  The Veteran appealed, and in December 1992 
the Board denied his petition to reopen his claims for 
service connection for hearing loss, for a cyst on the right 
hip, and for a back disability on the grounds that no new and 
material evidence had been submitted to reopen them.  

In October 1993, the Board denied the Veteran's motion for 
reconsideration of its December 1992 decision.  The evidence 
that the Veteran had submitted since the December 1992 Board 
decision was referred to the RO as "a request for a reopened 
claim."  

In November 1993, the RO received the Veteran's request to 
reopen his claims, along with additional evidence.  

In December 1993, the RO again denied the Veteran's claims 
for service connection for hearing loss, for a cyst on the 
right hip, and for a back disability.  In May 1996, the Board 
remanded the case for the RO to determine if the Veteran had 
submitted new and material evidence to reopen the claims.  
The RO reviewed evidence submitted by the Veteran and 
returned it to him.  This meant the Board was not able to 
review the Veteran's submission to see if it was new and 
material evidence.  In May 1998, the Board again remanded the 
case for the RO to ask the Veteran to resubmit the evidence 
and for it to obtain VA clinical records and readjudicate the 
claim.  

In compliance with the Board's orders on remand, the RO 
invited the Veteran to resubmit the evidence that the RO had 
returned to him.  This evidence was received by the RO, which 
also obtained recent VA medical records.  In December 1998, 
the RO continued the denial of the claims for service 
connection on the basis that no new and material evidence had 
been submitted to reopen the claims.  In August 1999, the 
Board reviewed the appeal and determined that new and 
material evidence had been received to reopen the claim for 
service connection for a cyst of the right hip.  The matter 
was remanded for further development and adjudication.  The 
Board held that new and material evidence had not been 
received to reopen the claims for service connection for a 
hearing loss and a back disorder.  

The back claim was appealed to the United States Court of 
Appeals for Veteran's Claims (Court).  In August 2000, 
pursuant to a joint motion for remand, the Court vacated the 
Board's August 1999 decision on the back claim and remanded 
the matter to the Board.  Pursuant to the Court Order, the 
Board remanded the matter to the RO in July 2001.  The RO was 
to notify the Veteran of what new and material evidence was 
required to reopen his back claim, in accordance with 
Veterans Claims Assistance Act of 2000 (herein "VCAA").  
Specifically, the RO was to inform the Veteran under the 
standard set forth in Hodge v. West, 155 F.3d 1356, 1360-62 
(Fed. Cir. 1998).  The RO actually notified the Veteran under 
a different standard, as set forth in a regulation effective 
for claims filed after August 29, 2001.  

In September 2004, the Board remanded the back claim so the 
RO could notify the Veteran of the correct standard, in 
effect prior to August 29, 2001, for reopening claims.  The 
Board provided, and clearly identified, both the new standard 
and the correct, old standard, which was in effect when the 
Veteran attempted to reopen the claim in 1993.  The RO did 
not comply with the remands of the Court and the Board.  
Instead, in October 2004, it issued a VCAA notice letter, 
which provided only the new, more stringent requirements for 
reopening a claim.  The Court has held that a remand by the 
Court or Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders 
and that VA has a duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In March 2006, the RO issued a supplemental statement of the 
case (SSOC) which set forth both the old and new criteria, 
stated that the case had been reviewed under both criteria, 
and found that under both criteria, new and material evidence 
had not been received to reopen the claim.  The response from 
the Veteran and his attorney was received in May 2006.  The 
next action on the file appears to have been in January 2008, 
when a video tape was returned to the Veteran's attorney.  In 
July 2008, the RO asked the Veteran to re-submit the evidence 
in a different format.  The Veteran's response was received 
in August 2008 and the case was returned to the Board on 
November 2008.  

The Court has issued decisions that impact this case.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the notice required by the Veterans Claims Assistance 
Act of 2000 (VCAA), in claims to reopen, must notify the 
claimant of the information and evidence that is necessary 
both to reopen the claim and to establish entitlement to the 
underlying benefit sought.  That is, in the context of a 
claim to reopen, VA is required to "look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate th[e] element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Kent, 20 Vet. App. at 10.  None of the 
notice letters sent to the Veteran meet this standard.  
Consequently, he should be notified as to what evidence was 
missing in the Board decision of December 2002 and what 
evidence is needed to reopen the claim.   

As noted above, the RO did not comply with the September 2004 
the Board remand, which required that the Veteran be sent a 
notice with the correct standard, in effect prior to August 
29, 2001, for reopening claims.  Rather, in October 2004, the 
RO sent the Veteran a notice letter advising him of the new 
standard, not the correct one.  See Stegall, at 271.  In 
March 2006, the RO issued a supplemental statement of the 
case (SSOC) which set forth both the old and new criteria, 
stated that the case had been reviewed under both criteria, 
and found that under both criteria, new and material evidence 
had not been received to reopen the claim.  The Court has 
repeatedly held that the notice required under VCAA can not 
be cobbled together from various post decisional documents, 
such as the statement of the case or SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Thus, the 
discussion in the March 2006 SSOC was not sufficient to meet 
the notice requirements of VCAA or remands of the Court and 
Board.  We are left to speculate as to what evidence the 
Veteran might have submitted had he been given the proper 
notice.  

While the Board regrets the additional delay of another 
remand, proper notice could make a decisive difference in the 
Veteran's favor.  Accordingly, the case is REMANDED for the 
following action:

1.  The agency of original jurisdiction 
(AOJ) should send the Veteran proper 
VCAA notice that tells him:

a.  Why the claim was previously denied 
by the Board in December 1992 (that the 
back injury in service resolved without 
chronic residuals); and what evidence 
is needed to address the absence of 
evidence of a chronic disability.  

b.  That to reopen the claim, he must 
submit new and material evidence under 
the standard in effect when he 
attempted to reopen the claim in 1993.  
That is, the version of 38 C.F.R. 
§ 3.156 in effect prior to August 29, 
2001:  
New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (2001).

2.  After sending the Veteran the correct 
VCAA notice, and providing the appropriate 
time for a response, the AOJ should review 
the Veteran's submissions under 38 C.F.R. 
§ 3.156, as in effect prior to August 29, 
2001, and determine if he has submitted 
new and material evidence to reopen the 
claim.  If so, the claim should be 
adjudicated on the merits.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




